DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and is in response to communications filed on 2/01/2021 in which claims 1 – 19 are presented for examination.

Allowable Subject Matter
Claim 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schaefer et al. US 8099758 B2 teaches, in column 27, lines 45-65, a count is kept for a file within the file system being accessed.  
Patti et al. US 20130073854 A1 teaches a system for storing encrypted data and providing access to a group of users.  Also, an access control list (ACL) defining an access control policy including: permissions defining access to data objects associated with the ACL and an ACL key list including copies of an ACL key encrypted with the public keys of the users.  See Abstract.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 16, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152